Citation Nr: 0513679	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-25 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to service connection for headaches, to 
include as due to head injury. 
 
2.  Entitlement to service connection for impaired vision, to 
include as due to head injury. 
 
3.  Entitlement to an increased rating for low back 
disability, currently evaluated as 10 percent disabling. 
 
4.  Entitlement to an increased (compensable) rating for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 until 
November 1999, and from June 2, 2003 until December 12, 2003.

These matters came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
April 2004 determination by the Hartford, Connecticut 
Regional Office (RO) that denied the appellant's claims for 
entitlement to service connection for a head scar, headaches 
and myopia with diplopia, all to include as due to head 
injury, as well as compensable ratings for low back 
disability and a right knee disorder.  During the pendency of 
the appeal, the zero percent evaluation for low back 
disability was increased to 10 percent by rating action dated 
in June 2004.  Service connection for a scalp scar was 
granted by RO rating decision in January 2005.  This grant of 
service connection is considered a full grant of the benefit 
sought on appeal and is thus withdrawn from appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that in August 2004, the veteran 
requested a hearing at the RO before a Board Veterans Law 
Judge.  He wrote in January 2005 that he desired to cancel 
the hearing and to have his case sent directly to the Board 
for further review.  In correspondence received in April 
2005, he requested a videoconference hearing.  This hearing 
request was received within 90 days of the appeal being 
certified to the Board.  38 C.F.R. § 20.1304 (2004).

Therefore, in order to ensure full compliance with due 
process requirements, the case is REMANDED for the following:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




